Exhibit 10.5

 

September 29, 2008

 

Staples, Inc.

Staples The Office Superstore, LLC

Staples The Office Superstore East, In.

Staples Contract & Commercial, Inc.

Staples the Office Superstore, Limited Partnership

 

Re:  Agreement dated August 6, 2008 among Lehman Brothers, Inc. (“LBI”),
Staples, Inc., Staples The Office Superstore LLC, Staples The Office Superstore
East, Inc., Staples Contract & Commercial, Inc., and Staples The Office
Superstore, Limited Partnership (“Counterparties”) regarding the issue of
commercial paper (the “Agreement”)

 

As you may be aware, Barclays Capital Inc. (“BCI”) has entered into a
transaction with LBI pursuant to which BCI has acquired certain assets of LB1
relating to LBI’s investment banking and capital markets businesses. The sale
transaction closed September 22, 2008. Prior to the closing of the sale, LBI’s
parent company, Lehman Brothers Holdings Inc. (“LBHI,” together with LBI
“Lehman”), commenced a voluntary case under chapter 11 of the Bankruptcy Code
and LBI commenced a proceeding under the Securities Investor Protection Act. The
Asset Purchase Agreement governing the sale transaction, as approved by the
Bankruptcy Court, provides BCI the right to have contracts related to the
purchased assets assumed by the trustee overseeing LBI’s SIPA proceeding (the
“SIPC Trustee”) and assigned to BCI in connection with the sale.

 

At the request of BCI, LBI is assigning its rights, and BCI and is assuming
LBI’s obligations, under the Agreement, to which Counterparties arc each a
counterparty. The SIPC Trustee and BCI have determined that there are no amounts
outstanding or other obligations of LBI that must be cured in connection with
the assumption and assignment of the Agreement to BCI; however, let us know if
you disagree

 

We ask that you sign below to acknowledge and consent to the assumption and
assignment of the Agreement to BCI. From and after your acknowledgement and
consent, LBI and its estate will have no obligations or liability under the
Agreement.

 

BCI looks forward to working with you.

 

 

 

 

 

HUGHES HUBBARD & REED LLP

 

BARCLAYS CAPITAL INC.

 

 

 

 /s/ Illegible

 

/s/ Mark Bamford

Attorneys for James W. Giddens,

 

By:  Mark Bamford

Trustee for the SIPA Liquidation

 

Title:  Managing Director

of Lehman Brothers Inc.

 

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND CONSENTED TO

 

Staples, Inc.

 

 

 

By:

/s/ Nicholas Hotchkin

 

Title:  SVP Finance, Treasurer

 

 

 

Staples The Office Superstore, LLC

 

 

 

By:

/s/ Nicholas Hotchkin

 

Title:  SVP Finance, Treasurer

 

 

 

Staples The Office Superstore East, Inc.

 

 

 

By:

/s/ Nicholas Hotchkin

 

Title:  SVP Finance, Treasurer

 

 

 

Staples Contract & Commercial, Inc.

 

 

 

By:

/s/ Nicholas Hotchkin

 

Title:  SVP Finance, Treasurer

 

 

 

Staples the Office Superstore, Limited Partnership

 

 

 

By:

/s/ Nicholas Hotchkin

 

Title:  SVP Finance, Treasurer

 

 

--------------------------------------------------------------------------------